PER CURIAM.
John Norfleet Ward, III, appeals the district court’s order denying relief on his *132petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. See Ward v. Angelone, No. CA-00-353-2 (E.D.Va. Aug. 23, 2001). Furthermore, while we grant Ward’s motion “to include newly discovered evidence for review with appeal,” our review of those materials does not alter our conclusion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.